NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WALLACE OENGA, GEORGENE SHUGLUK,
LEROY OENGA, SR., MICHAEL DELIA, TONY
DELIA, JOSEPH DELIA, JENNIE MILLER AND
TRINITY DELIA,
Plaintiffs-Appellan.ts,
V.
UNITED STATES,
Defendcmt-Cr0ss Appellan.t,
AND
BP EXPLORATION (ALASKA) INC., CHEVRON
U.S.A. INC., CONOCOPHILLIPS ALASKA, INC.,
AND EXXONMOBIL ALASKA PRODUCTION INC.,
Defendant-Cross Appellants,
AND
FOREST OIL CORPORATION
AND KUUKPIK CORPORATION,
Defendcmts.
lo
201 1-5074, -5077, -5078
Appea1s from the United States C0urt of Federal
Claims in case n0. 06-CV-491, Judge Nancy B. Firest0ne.

0ENoA v. Us 2
0N MOTION
ORDER
Wa1laoe Oenga, et al. move for a 60-day extension of
ti1ne, until August 1, 2011, to file their brief and for an
extension of time, until June 7, 2011 to file their appendix
designations due to settlement negotiations
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted
FOR THE CoURT
JUN 1 5 2011 /S/ Jan Horba1y
Date J an Horbaly.,
C1erk
cc: Raymond C. Giver1s, Esq.
Bruce E. Falconer, Esq. F
J ames E. Torgerson, Esq. e_3_ cwa-r Bl|gEPpEALS mg
Robert P. Stock1nan, Esq. 1115 FEDERAL C|RCU\T
321 JuN 15 2011
1mnonaALv
clean